      Case 3:18-cv-05546-EMC Document 86 Filed 11/28/18 Page 1 of 3



 1
 2
 3                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 4                                 SAN FRANCISCO DIVISION

 5   DIVA LIMOUSINE, LTD., individually                No. 3:18-cv-05546-EMC
     and on behalf of all others similarly situated,
 6
                            Plaintiff,                 DECLARATION OF ASHLEY C.
 7                                                     KELLER
            v.
 8
     UBER TECHNOLOGIES, INC. et al.,
 9
                            Defendants.
10
11
12
13
14
15
16
17

18

19
20
21
22
23

24
25
26
27
28

                                                             DECLARATION OF ASHLEY C. KELLER

                                                                          CASE NO. 18-CV-_____
       Case 3:18-cv-05546-EMC Document 86 Filed 11/28/18 Page 2 of 3



 1          I, Ashley Keller, declare based on personal knowledge as follows:
 2          1.        I am a partner at Keller Lenkner LLC.
 3          2.        I am part of the team litigating this matter on behalf of Plaintiffs.
 4          3.        I sought Uber’s consent to file Plaintiff’s Administrative Motion to Alert the Court
 5   to New Evidence. Uber did not oppose filing the new evidence with the Court, but it did not
 6   consent to the motion or to Plaintiff providing any explanation of the relevance of the new
 7   materials.
 8          4.        Attached to this declaration are true and correct copies of the following exhibits:
 9    Ex.         Description
10    A           Declaration of Steven P. Lehotsky, Lyft v. Postman et al., Dkt. 4-2, No. 18-cv-6978-
                  YGR (N.D. Cal.)
11
      B           Declaration of Loni Mahanta, Lyft v. Postman et al., Dkt. 4-3, No. 18-cv-6978-YGR
12                (N.D. Cal.)
13    C           Declaration of Lucas Munoz, Lyft v. Postman et al., Dkt. 4-4, No. 18-cv-6978-YGR
                  (N.D. Cal.)
14
            I declare under penalty of perjury of the laws of the United States of America that the
15
     foregoing is true and correct.
16
     Executed on November 28, 2018.
17

18
                                                     _____/s/ Ashley Keller______
19
                                                     By: Ashley Keller
20
21
22
23

24
25
26
27
28

                                                                      DECLARATION OF ASHLEY C. KELLER

                                                                                       CASE NO. 18-CV-_____
       Case 3:18-cv-05546-EMC Document 86 Filed 11/28/18 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2
 3         I certify that I caused the foregoing document to served on all ECF-registered counsel of
 4   record via the Court’s CM/ECF system.
 5   Dated: November 28, 2018.
 6
 7                                             /s/ Ashley Keller
 8
 9
10
11
12
13
14
15
16
17

18

19
20
21
22
23

24
25
26
27
28
